Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants filing of the amendments, arguments (dated 2/18/2022), terminal disclaimer (5/17/2022) and IDS filed 3/20/2022. For the sake of compact prosecution the examiner discussed claim amendments with attorney of record, Jian Jiang on 4/25/2022 and . Atty. jiang on May 4 and May 5 2022. In light of the claim amendments dated 2/18/2022, filing of the terminal disclaimer (approved by the office on 5/17/2022) and the following examiner’s amendment the rejections of record are withdrawn. Claims 1, 11-12 are allowed. 
					EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Jiang on 5/5/2022. 
The application has been amended as follows: 
1. REWRITE Claim 1 as follows:
1. A method of treating epilepsy in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of decanoic acid, and/or a pharmaceutically acceptable salt, or its ester, wherein the therapeutically effective amount of decanoic acid, salt or ester is about 400 to about 600 mg/kg.
2. DELETE claims 8 and 13. 
3. REWRITE claim 11 as follows:
11. The method of claim 1, wherein the therapeutically effective amount of the decanoic acid, its pharmaceutically acceptable salt, or its ester is administered to the subject with one or more of a pharmaceutically acceptable carrier, a pharmaceutically acceptable adjuvant or a pharmaceutically acceptable vehicle.
3. REWRITE claim 12 as follows:
12. The method according to claim 1, wherein the therapeutically effective amount of decanoic acid, its pharmaceutically acceptable salt, or its ester is administered to the subject orally. 
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method of treating epilepsy with decanoic acid, its salt(s) or its ester is not taught by the prior art Kozak or Masazumi. Kozak teachings are to a genus of saturated and unsaturated compounds including acids for treating epilepsy and neurological disorders. Masazumi teachings are to the use of omega-3 fatty acids bound to medium chain fatty acids. The prior art Sills et al. teaches administration of the liquid MCT diet to children with intractable seizures [p.1173, col. 2, para. 2 and abstract]. The medium chain triglyceride (MCT) diet is a form of neutral lipid triglyceride containing fatty acid molecules, the major constituents being octanoic acid 81% and decanoic 15%. Huttenlocher et al. teaches administration of MCT diet to pediatric patients with intractable epilepsy. The references cannot conclude that decanoic acid was providing the anticonvulsant effect. Applicants report that decanoic acid caused attenuation of phosphoinositol turnover and/or attenuation of fatty acid turnover such mechanism have been associated with valproic acid. Decanoic acid greatly reduces seizure discharged frequency compared to valproic acid and had teratogenic effects. Application of compounds with straight chain nine and ten-carbon backbones greatly reduced seizure discharge frequency (see Figs. 3d and 3e), this activity was not seen with shorter backbones and these highly potent compounds have not previously been associated with seizure control and would not be predicted to show teratogenic effects, See specification, [0086]. The prior art do not teach treating epilepsy with the therapeutically effective amount of decanoic acid, salt or its ester as claimed. The references do not anticipate or render obvious the instantly claimed method(s). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627